Citation Nr: 0027214	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Chronic Obstructive 
Pulmonary Disease (COPD), to include emphysema, due to 
tobacco use during active military service.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.  The veteran claims unverified military service 
in 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
COPD due to tobacco use in service.

In June 2000, the veteran appeared at a personal hearing at 
the RO before the undersigned member of the Board sitting at 
the RO.


FINDING OF FACT

The claims file includes a medical diagnosis of COPD and 
emphysema, competent evidence of inservice incurrence, and 
medical evidence suggesting a nexus to the veteran's active 
duty service.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD, to 
include emphysema, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

On July 22, 1998, the president signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
February 1994, the new law does affect the disposition of 
this appeal.

In February 1993 VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42, 756 (1993).  In June 1993, VAGC clarified that 
its earlier opinion did not mean that service connection will 
be established for a disability related to tobacco use if the 
veteran smoked in service.  Rather, it means that any 
disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude 
establishment of service connection.  VAGC held that the 
veteran must demonstrate that the disability resulted from 
the use of tobacco during service, and that the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively:  
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veteran's 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether the dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37, 954 (1997).

In a May 1997 Memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinion, in order to establish a well-grounded claim 
for service connection for COPD, emphysema, or bronchitis due 
to in-service smoking the record must include competent 
medical evidence suggesting that nicotine dependence was 
acquired in service and smoking caused his respiratory 
ailments or that smoking in service caused his respiratory 
ailments.  

At the outset, the Board notes that the majority of the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, the VA has a heightened duty to 
assist the veteran in developing the facts pertinent to his 
or her claim and is obligated to search for alternative forms 
of medical records.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, the VA has met this duty, but all 
attempts to reconstruct the veteran's service medical records 
have been unsuccessful.  While the absence of the veteran's 
service medical records is clearly not helpful to his claim, 
the lack of such records does not preclude the granting of 
service connection.

The veteran contends that he began smoking in service 
initially to avoid being placed on extra details.  Those 
service medical records that are available do not contain a 
diagnosis or indication of nicotine dependence in service and 
do not contain reference to COPD or emphysema.  An 
examination report notes the veteran having a history of 
childhood asthma with a substantiated history of absence of 
symptoms since the age of 12.  In addition, there was a 
fragment of the Report of Medical History section where the 
physician was asked to comment about the veteran's annotation 
that he has had asthma.  That section where the physician is 
to comment has the words "asthma W.C." and underneath the 
word "duty".  These were the only words visible.  

Private outpatient treatment records from Paul F. Gilliland, 
M.D., Grady Memorial Hospital, dated August and September 
1971 include diagnoses of possible early COPD, asthmatic 
bronchitis, probable psychogenic polydipsia, and rule out 
pulmonary sarcoid with CNS sarcoid lesions in hypothalamus.

Post-service medical records consist of private outpatient 
and hospitalization reports from Grady Memorial Hospital 
dated 1976 to 1992.  In 1981 the veteran was treated for 
asthma and diagnosed with pulmonary heart disease.  Hospital 
admission records in February 1976 indicate that the veteran 
was admitted for asthma and gave a history of smoking for 20 
years prior to quitting in 1970.

Private medical treatment reports from Carnegie Tri-County 
Municipal Hospital dated August 1970 and June 1975 show that 
the veteran was seen in August 1970 for complaints of chest 
pains.  Electrocardiogram report interpretation indicated 
nothing definitely abnormal.  In June 1997 the veteran was 
diagnosed and treated for asthma.  

A July 1997 VA clinical record indicates the diagnosis of 
COPD and a notation that the COPD was aggravated by history 
of smoking.

In a letter by a private physician dated December 1998, John 
W. Flynn, M.D indicated that the saw the veteran who related 
a history that he entered the military in 1955 and began 
smoking while in basic training.  He informed the physician 
that he was in the military for four years was smoking two 
packages a day.  He continued to smoke until 1970.  The 
physician indicated that since 1970 the veteran had been 
treated on numerous occasions for his COPD, as well as his 
chronic asthmatic bronchitis.  The physician stated that in 
addition to interviewing the veteran regarding his medical 
history and examining him, he also reviewed his medical 
records.  The physician opined that it was his belief that 
the veteran's COPD was a direct result of his cigarette 
smoking which he started when he entered his military 
training.

Numerous lay statements have been submitted by the veteran's 
friends, relatives, and a soldier who served with the veteran 
in boot camp.  The statements cumulatively indicate that the 
veteran did not smoke prior to entering the service and 
started while in service resulting in his breathing problems. 

In his July 1997 RO hearing the veteran testified that he 
began smoking while in service and developed breathing 
problems.  The veteran did seek treatment with a private 
physician after service, but the physician was murdered in 
the 1960's and his records never found.  In his June 2000 
Travel Board hearing the veteran testified that his breathing 
condition was beginning to get moderately severe at the time 
he was discharged from service in 1959.  The veteran 
indicated that he had his first real attack a few days prior 
to his discharge.  By attack he meant a breathing attack 
where he could not get his breath.  The veteran testified 
that he was diagnosed with infectious bronchitis, but 
indicated that he was not given a thorough examination.

The Board views the veteran's claim as well grounded.  Not 
only is there a medical diagnosis of COPD and emphysema, 
there is medical evidence suggesting a link to service.  In 
this regard, the Board points to a December 1998 opinion by 
John W. Flynn, M.D in which he stated that the veteran's COPD 
was a direct result of his cigarette smoking which he started 
when he entered his military training.  For well-grounded 
purposes, this medical opinion is presumed to be true.  
Accordingly, the Board finds that the requirements for a 
well-grounded claim have been met as to this issue.  
38 U.S.C.A. § 5107(a); Caluza; Savage.


ORDER

The claim of entitlement to service connection for COPD, to 
include emphysema, due to tobacco use during active military 
service is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
COPD, to include emphysema, due to tobacco use during active 
military service is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board is unable to conclude at this point that an 
adequate record exists to allow for proper review of the 
issue on appeal.  The relationship of the veteran's 
disability is unclear as it relates to his smoking in 
service.  Under the circumstances, additional development is 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of the appellant's 
COPD and emphysema.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disabilities found 
to be present.  The examiner should be 
asked to express an opinion as to the 
etiology of any current respiratory 
disorder, including whether it is as 
least as likely as not that the 
appellant's COPD, to include emphysema, 
was the result of smoking during service 
as opposed to his smoking prior to or 
after service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to assist the veteran and to 
obtain additional development.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 



